 


109 HR 4097 IH: Family Education Reimbursement Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4097 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Boehner (for himself, Mr. Blunt, Mr. Jindal, Mr. Sam Johnson of Texas, Mr. Wilson of South Carolina, Mr. Kline, Mrs. Musgrave, Miss McMorris, Mr. Marchant, Mr. Fortuño, Mr. Boustany, Ms. Foxx, Mrs. Drake, Mr. Bartlett of Maryland, Mr. Hoekstra, Mr. Weldon of Florida, Mr. Wicker, Mr. Brady of Texas, Mr. Pitts, Mr. Sessions, Mr. Culberson, Mr. Burgess, Mr. Cole of Oklahoma, Mr. Franks of Arizona, Mr. Gingrey, Mr. McHenry, Mr. Poe, and Mr. DeLay) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To direct the Secretary of Education to establish a Family Education Reimbursement Account Program to assist hurricane displaced students during the 2005–2006 school year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family Education Reimbursement Act of 2005. 
2.Family Education Reimbursement Accounts 
(a)EstablishmentThe Secretary of Education, in consultation with the Secretary of Health and Human Services, shall— 
(1)establish a Family Education Reimbursement Account Program under which, at the direction of the parent of each displaced student who signs up under subsection (d), the Secretary provides reimbursement to enable the student or preschool-age child to attend the school or preschool program of his or her parent’s choice during the 2005–2006 school year; 
(2)of the amount available to carry out this section for fiscal year 2006, use not more than one third of one percent of such amount for administrative expenses, including outreach, support services, and dissemination of information; and 
(3)contract with a nongovernmental entity to administer and operate the program. 
(b)Reimbursement 
(1)In generalIn carrying out this section, the Secretary— 
(A)shall allow the parent of the participating displaced student to select the school or preschool program to be attended by the student during the 2005–2006 school year; 
(B)at the direction of the parent, shall provide reimbursement to that school or preschool program on a quarterly basis; and 
(C)in the case of a public school, may provide such reimbursement to the appropriate local fiscal agent for the school. 
(2)AmountIn providing reimbursement under paragraph (1), the Secretary shall— 
(A)determine the amount of reimbursement to a school or preschool program based on the number of weeks during which the participating displaced student attended the school or preschool program during the preceding quarter; 
(B)subject to subparagraph (C), provide the same amount of reimbursement to each school and preschool program for each week of attendance by one participating displaced student; 
(C)not provide reimbursement that exceeds the actual cost of the school for educating students, or the actual cost of the preschool program, for the same period for students who are not displaced students; 
(D)not provide reimbursement of more than $6,700 on behalf of any student for the 2005–2006 school year; and 
(E)discontinue reimbursement once a displaced student returns to the school he or she attended prior to August 29, 2005. 
(3)Use of fundsThe Secretary may provide reimbursement under paragraph (1) on behalf of a displaced student only if the school or preschool program involved agrees— 
(A)to use the reimbursement for providing educational and other services to the displaced student; and  
(B)not to use the reimbursement for the construction or renovation of facilities. 
(c)Accounting of fundsThe Secretary shall provide an appropriate accounting of funds for each school or program that receives a payment on behalf of one or more participating displaced students under this section. 
(d)Registration 
(1)In generalTo seek to participate in the program under this section, the parent of a displaced student shall sign up by means of the Internet site, toll-free telephone number, or paper form developed under subsection (e). 
(2)Account numbersUpon completion of registration for the program under this section— 
(A)the displaced student shall be assigned an account number; and 
(B)the account number shall be made available to the parent of the student. 
(3)FamiliesIf a parent has more than one child who is a displaced student— 
(A)the parent shall be allowed to register each child under this subsection at the same time; and 
(B)the same account number under paragraph (2) shall be provided to each child. 
(e)FERA system development and establishment 
(1)In generalThe Secretary shall develop and implement a web-based system— 
(A)to support the registration in the program under this section of displaced students by means of an Internet site, toll-free telephone number, or paper form; and 
(B)to facilitate the timely payment of funds from the accounts of families participating in the program under this section to the school or preschool program authorized to be reimbursed for educational and other services rendered. 
(2)System requirements 
(A)Internet site; toll-free telephone number; paper formThe Internet site and toll-free telephone number developed pursuant to paragraph (1)— 
(i)shall be integrated with each other; 
(ii)shall, with respect to the toll-free telephone number, not be fully automated; 
(iii)shall be operational not later than 2 weeks after the date of the enactment of this section; 
(iv)shall include privacy controls, consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g); 
(v)shall be accessible to participating displaced students and their parents for the purpose of determining— 
(I)the amount expended under this section on the student’s behalf to date; and 
(II)the amount remaining for expenditure under this section on the student’s behalf; 
(vi)shall be accessible to schools and preschool programs for the purpose of facilitating reimbursement under subsection (b); 
(vii)shall support non-English speaking parents by providing information and registration in an understandable and uniform format and, to the extent practicable, in a language the parents can understand; 
(viii)may use existing Federal grant management and electronic payment systems; 
(ix)shall include information technology and other controls necessary to prevent fraud and overpayment, including mechanisms to validate family and school information; and 
(x)shall provide technical support services (including support for registration and processing of accounts) to the families of participating displaced students and the schools and preschool programs in which the students are enrolled. 
(B)Payment systemThe Secretary shall ensure that— 
(i)the payment system required to carry out this section is operational not later than 4 weeks after the date of the enactment of this section; and 
(ii)the first disbursements under this section are made not later than 5 weeks after the date of the enactment of this section. 
(3)Contractor requirementsThe Secretary shall award the contract required by subsection (a)(3) to a nongovernmental entity that— 
(A)has experience meeting the requirements described in paragraph (2)(A); 
(B)demonstrates expertise in the development and operation of information technology infrastructures, including the manufacture and supply of hardware and software, information management, electronic fund transfer payment systems, and customer relations management and outreach; 
(C)demonstrates significant experience in the development, implementation, and technical support for payment management systems operated by agencies of the Federal Government, including the Department of Education and the Department of Health and Human Services; and 
(D)is based, and operates help desk services, in the United States. 
(f)Transferring students 
(1)In generalSubject to paragraph (2), the Secretary shall continue to provide reimbursement under this section on behalf of a participating displaced student who transfers to one or more schools or preschool programs during the 2005–2006 school year. 
(2)ExceptionThe Secretary shall not provide reimbursement under this section on behalf of a participating displaced student with respect to any school or preschool program which the student attends for less than 2 consecutive weeks during the 2005–2006 school year.  
(g)Additional amount for administrative expensesIn providing reimbursement to an entity under this section— 
(1)the Secretary shall include an additional amount equal to 1 percent of the total amount of such reimbursement to the entity for the purpose of defraying administrative expenses; 
(2)such additional amount shall not be counted for purposes of the maximum reimbursement amount specified in subsections (b)(2)(C) and (b)(2)(D); and 
(3)of the amount specified in subsections (b)(2)(C) and (b)(2)(D), 100 percent of such amount shall be made available to the school or preschool program. 
(h)ProcurementFor purposes of the contract required by subsection (a)(3), the following provisions of Federal acquisition law shall not apply: 
(1)Title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.). 
(2)The Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.). 
(3)The Federal Acquisition Streamlining Act of 1994 (Public Law 103–355). 
(4)The Competition in Contracting Act. 
(5)Subchapter V of chapter 35 of title 31, relating to the procurement protest system. 
(6)The Federal Acquisition Regulation and any laws not listed in paragraphs (1) through (5) providing authority to promulgate regulations in the Federal Acquisition Regulation. 
(i)AuditThe Secretary may provide reimbursement under this section to a school or program on behalf of a displaced student only if the school or program agrees to allow the Secretary to conduct an audit to review and verify that the school or program is using the reimbursement in accordance with subsection (b)(3). 
(j)Nondiscrimination 
(1)In generalThe Secretary may provide reimbursement under this section to a school or preschool program only if the school or program agrees not to discriminate against participating displaced students (including applicants) on the basis of race, color, national origin, religion, or sex. 
(2)Applicability and single sex schools, classes, or activities 
(A)In generalNotwithstanding any other provision of law, the prohibition of sex discrimination in paragraph (1) shall not apply to a school or preschool program that is operated by, supervised by, controlled by, or connected to a religious organization to the extent that the application of paragraph (1) is inconsistent with the religious tenets or beliefs of the school or program. 
(B)Single sex schools, classes, or activitiesNotwithstanding paragraph (1) or any other provision of law, a parent may choose and a school may offer a single sex school, class, or activity.  
(3)Children with disabilitiesNothing in this section may be construed to alter or modify the provisions of the Individuals with Disabilities Education Act. 
(4)Religiously affiliated schools 
(A)In generalNotwithstanding any other provision of law, a school or preschool program receiving reimbursement under this section that is operated by, supervised by, controlled by, or connected to, a religious organization may exercise its right in matters of employment consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in such title. 
(B)Maintenance of purposeNotwithstanding any other provision of law, funds made available under this section on behalf of participating displaced students that are received by a school or preschool program, as a result of their parents' choice, shall not, consistent with the first amendment of the United States Constitution, necessitate any change in the school or program's teaching mission, require any school or program to remove religious art, icons, scriptures, or other symbols, or preclude any school or program from retaining religious terms in its name, selecting its board members on a religious basis, or including religious references in its mission statements and other chartering or governing documents. 
(5)Rule of constructionReimbursement (or any other form of support provided on behalf of participating displaced students) under this section shall be considered assistance to the student and shall not be considered assistance to the school or preschool program that enrolls the student. 
(k)ReportsAt the end of each quarter described in subsection (b)(2)(A), the Secretary shall submit a report to the appropriate committees of the Congress describing the implementation and results of the program under this section. Such report shall— 
(1)specify the number of children served, the percentage of funds used on instructional activities, and the percentage of funds used for supplemental educational services; and 
(2)include information on the mobility of displaced students. 
(l)DefinitionsIn this section: 
(1)The term displaced student means a student who is at least 4 years old, has not completed 12th grade, and would have attended another school or preschool program during the 2005–2006 school year, but for the fact that— 
(A)the school, the program, or the surrounding area was damaged by a Gulf hurricane disaster; and 
(B)the school or program could not reopen shortly after the disaster.  
(2)The term Gulf hurricane disaster means a major disaster that was declared to exist by the President, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), and was caused by Hurricane Katrina or Hurricane Rita.  
(3)The term parent has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(4)The term participating displaced student means a displaced student participating in the program under this section. 
(5)The term preschool program means a public or private program serving 4 or 5 year old children, including any such Head Start program, that is in compliance with applicable State health and safety requirements. 
(6)The term school means a public or private elementary school or secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), including a religious elementary school or secondary school, that was legally operating in the State involved before September 1, 2005. 
(7)The term Secretary means the Secretary of Education, in consultation with the Secretary of Health and Human Services.  
(m)Funding 
(1)In generalOut of funds not otherwise appropriated, there is hereby appropriated to the Secretary of Education, to carry out this section, $2,500,000,000, to remain available through the period ending on July 31, 2006. Any such funds that are not obligated by the end of such period shall revert to the Treasury. 
(2)ContributionsUnder such terms and conditions as the Secretary may impose, the Secretary may, for the purpose of carrying out this section, accept and use such amounts as may be contributed by individuals, business concerns, or other entities for such purpose. 
 
